Citation Nr: 0329904	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-02 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected sinus disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1955 to 
February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO), which 
denied increased ratings for the disabilities enumerated 
above.

In connection with this appeal, the veteran requested a 
hearing before a traveling Veterans Law Judge at the RO.  In 
September 2003, he withdrew that request.  See 38 C.F.R. § 
20.704(e) (2003).  Accordingly, the Board will proceed with 
consideration of the veteran's claims based on the evidence 
of record, as he has requested.


REMAND

While the veteran was notified of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), he was not 
advised of his right to a one-year response period.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 2003) 
(holding 38 C.F.R. § 3.159(b)(1) to be invalid for imposing a 
30-day, rather than one-year, deadline for the submission of 
evidence).  Amended VCAA notice detailing the veteran's right 
to a one-year response period must be sent to the veteran.  

The evidence of record does not contain medical evidence that 
is sufficiently current with respect to the veteran's left 
knee and sinus disabilities.  Therefore, relevant VA 
examinations designed to assess the severity of these 
disabilities must be scheduled.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year period in which to respond to 
VCAA notice.  

2.  The RO should schedule a VA medical 
examination(s) to assess the severity of 
the veteran's service-connected left knee 
and sinus disabilities.  

(1)  With respect to the veteran's left 
knee, the examiner is asked to describe 
all adverse symptomatology to include 
range of motion, pain on motion, 
limitation of function, etc...  Each 
symptom noted should be described as 
mild, moderate, or severe.

(2)  With respect to the veteran's sinus 
disability, the examiner shoulder 
enumerate all adverse symptomatology, to 
include but not limited to headaches and 
incapacitating episodes.  Each symptom 
noted should be described as mild, 
moderate, or severe.

The examiner(s) is/are asked to review 
the claims file in conjunction with the 
examination and provide a rationale for 
all conclusions.  

3.  The veteran should be advised of both 
the old and the new versions of 
Diagnostic Code 5293.  38 C.F.R. § 4.71a 
(2001, 2003).  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination(s) and opinion(s) 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) or additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 


expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




